Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 1 of 13




                    EXHIBIT 1
                      Referee’s Report
                   Florida Supreme Court
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 2 of 13




                     IN THE SUPREME COURT OF FLORIDA
                               (Before a Referee)


 THE FLORIDA BAR,                          Supreme Court Case
                                           No. SC19-188
      Complainant,
                                           The Florida Bar File
 V.                                        No. 2020-00,216(2B) NFC

 MARC JOHN RANDAZZA,

      Respondent.

 ______________                          __:/

                             REPORT OF REFEREE

 I. SUMMARY OF PROCEEDINGS

       Pursuant to the undersigned being duly appointed as referee to conduct

 disciplinary proceedings herein according to Rule 3-7 .6, Rules of Discipline, the

 following proceedings occurred:

       This is a reciprocal discipline case. The Respondent filed The Notice of

 Discipline by a Foreign Jurisdiction (Nevada) in the Florida Supreme Court and

 had as attachments the Nevada Order Approving a Conditional Guilty Plea and the

 underlying Conditional Guilty Plea. Respondent's Exhibit 3; Tr. Vol. II, page 235,

 lines 8-10. On January 6, 2019, The Florida Bar filed its Formal Complaint against

 Respondent. On February 19, 2019, The Florida Bar noticed respondent that a

 case Management Conference would be conducted by the referee on March 8,

 2019. On May 3, 2019, the referee commenced the Final Hearing in this matter.
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 3 of 13



 Mr. Fisher, counsel for The Florida Bar, Mr. Weiss, counsel for the Respondent

 and the Respondent, Mr. Randazza, were present. Needing additional time to

  conclude the Final Hearing, the parties rescheduled the second day. Due to events

 beyond everyone's control, the Final Hearing was rescheduled again. The second

  day of the Final Hearing convened on January 8, 2020. All items properly filed

  including pleadings and exhibits in evidence and the report of referee constitute the

  record in this case and are forwarded to the Supreme Court of Florida.

  IL FINDINGS OF FACT

        Jurisdictional Statement. Respondent is, and at all times mentioned during

  this investigation was a member of The Florida Bar subject to the jurisdiction and

  Disciplinary Rules of the Supreme Court of Florida.

        Narrative Summary Of Case.

        Because this is a reciprocal discipline action, it is based on the Findings of

  Fact, Conclusions of Law and Recommendation of the Southern Nevada

  Disciplinary Board of the State Bar of Nevada dated July 10, 2018 and Order

  Approving Conditional Guilty Plea Agreement of the Supreme Court of the State

  of Nevada, dated October 10, 2018. The Supreme Court of the State of Nevada

  imposed a 12 month suspension, stayed for 18 months of probation subject to

  conditions. Those findings of fact and Order are attached to The Florida Bar's

  Formal Complaint.



                                            2
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 4 of 13



       In or about June 2009, the Respondent drafted and signed a Legal Services

 Agreement with Excelsior Media Corp. (Excelsior) which provided that the

 Respondent would become "in-house" general counsel. The Agreement did not

 prohibit the Respondent from maintaining ad private practice or providing legal

 services to other clients so long as there was no conflict of interest with Excelsior.

 Excelsior had a subsidiary or affiliate company, Liberty Media Holdings, LLC

 (Liberty), which engaged in the production and distribution of pornography. The

 Respondent provided legal services to both entities, but did not have a separate
        '
 agreement with Liberty.

       In February 2011, Excelsior relocated its corporate offices to Las Vegas,

 Nevada. The Respondent followed in June 2011 and was admitted to the Nevada

 Bar in January 2012. Until his admission, the Respondent did not engage in the

 practice of law in the State of Nevada, except as a member of the bar of the U.S.

 District Court for the District of Nevada.

       On or about June 20, 2012, the Respondent filed a lawsuit against FF

 Magnat Limited d/b/a Oran.com (Oron) for alleged violations of Liberty's

 intellectual property. On or about June 21, 2012, the Respondent obtained and

 injunction against Oron freezing certain accounts and funds of Oron. On July 1,

 2012, the Respondent and attorneys for Oron signed a Settlement Letter with

 regard to the Oron litigation and a similar case between the two parties in Hong



                                              3
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 5 of 13



 Kong. The parties agreed that Oron would pay Liberty $550,000 payable to the

 Respondent's trust account. A dispute arose after the Settlement Letter was

 signed. Liberty filed a Motion to Enforce the settlement letter which the United

 States District Court granted on August 7, 2012. Liberty obtained a Judgment

 against Oron for $550,000. As part of the Post-Judgment settlement negotiations,

 Oron informed the Respondent that it wanted to enter into an agreement to

 retainthe Respondent for bona fide legal services. Specifically, Oron wanted the

 Respondent to advise it how to avoid this type of litigation in the future and how to

 restructure the company so as to not be subject to jurisdiction in the United States.

 Tr. II, page 215, lines 2-25, 216, lines 1-14. Subject to the agreement of Liberty

 and its execution of a Post-Judgment agreement, the Respondent negotiated a

 separate agreement with Oron whereby he would receive $75,000 ofOron's frozen

 funds. On August 6, 2012, while still in litigation representing Excelsior against

 Oron, the Respondent executed a $75,000 non-refundable, "earned upon receipt

 retainer" to represent FF Magnat, the parent company ofOron. Tr. II, page 254,

 lines 17-28 and page 258, lines 8-14, The retainer agreement clearly stated that it

 could not take effect unless and until Liberty's dispute with Oron was fully

 resolved. See Transcript, Vol. 11,at 215:20-216:1 & 239:25-240:7. The

 Respondent presented and subsequently discussed the Post-Judgment Agreement,

 which included payment of the $550,000 and the $75,000 retainer for future



                                           4
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 6 of 13



 services with Oron, with the CEO of Liberty, Mr. Gibson. The agreement was

 never consummated because Mr. Gibson disapproved it. Tr. II, page 214-216, line

 14; 217, lines 3-7. The Respondent did not receive the retainer fee of $75,000.

       On August 21, 2012, the Court ordered Pay Pal, Inc. to transfer $550,000 of

 Oron funds to the Randazza Legal Group trust account. A full and proper

 accounting occurred with Liberty receiving its share.

       Concurrent with the United States litigation between Liberty and Oron, the

 Respondent and Mr. Gibson also discussed pursuing litigation against Oron and/or

 its affiliates in Hong Kong. The Respondent estimated those costs, excluding

 attorney's fees, to be approximately $50,000. Mr. Gibson said Liberty to advance

 $25,000 if the Respondent would personally advance $25,000. The Respondent

 agreed and requested and Liberty executed a promissory note to him for $25,000.

 The Respondent did not advise Liberty, in writing, to seek the advice of

 independent counsel regarding the promissory note. The Respondent and

 Excelsior parted ways on or about August 29, 2012. They dispute whether he

 resigned or was terminated.

       Following his departure from Excelsior, the Respondent engaged in

 litigation against Excelsior, Liberty and Jason Gibson, individually over among

 other things money he alleged was owed to him by his former employers. The

 parties submitted the matter to arbitration. After a five day trial, the Arbitrator



                                            5
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 7 of 13



 issued an Interim Arbitration award (IAA) in favor of the employers and against

 the Respondent. The Florida Bar's Exhibit 1. The Referee does not give any

 weight to the IAA for several reasons. First, the IAA was vacated in its entirety,

 after a court refused to confirm it, by voluntary agreement and by order of a court

 of competent jurisdiction. Respondent's Exhibit 12; Tr. Vol. II, page 196, lines 18-

 23. Second, the burden of proof for the IAA is a preponderance of the evidence,

 not the clear and convincing standard as required by these proceedings. Third, the

 Arbitrator's findings thatthe Respondent engaged in unethical conduct based on

 testimony and evidence that occurred over a five day trial and that has not been

 presented or observed by this Referee are of little weight. The IAA was not a basis

 for any discipline by the State Bar of Nevada. While the Referee may be

 sympathetic to the amount of time, energy and money that the Respondent's

 employers spent to litigate the IAA issues, sympathy should play no part in the

 Referee's recommendation.

       The Florida Bar argued and presented evidence of other alleged conflicts of

 interest engaged in by the Respondent when he represented other clients whose

 interests were allegedly adverse to Excelsior or Liberty. There is no clear and

 convincing evidence to suggest that anything the Respondent may have done on

 behalf of his other clients was actually adverse to Excelsior or Liberty. The

 Respondent testified it was not. Tr. II, page 203, line 1-204, line 24 and 246, line



                                           6
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 8 of 13



 4-248, line 7. The Respondent was authorized under his employment agreement to

 do so. Tr. Vol. II, page 198: 23-25. The Florida Bar's witness, Mr. Dunlap,

 offered no examples of a single matter where such representation was adverse. Tr.

 Vol. II, page 281, line 23-284, line 23. The only instance in which there was a

 conceivable conflict was with respect to the representation ofXVideos, but as soon

 as a potential conflict arose, Respondent acted to withdraw and the conflict never

 ripened. Tr. Vol. II, page 248, linesl-7. Mr. Dunlap's testimony regarding 10

 Group fails to show that the Respondent represented 10 Group in that transaction.

 There was no conflict of interest where he briefly represented 10 Group regarding

 an unrelated litigation matter. The Nevada bar investigated these conflicts and no

 such conflicts were found. Tr. Vol. II, page 265, lines 3-11.

       Since the imposition of the Nevada Order, every other state in which

 Respondent is admitted has issued reciprocal discipline tracking the Nevada Order.

 Specifically:

        1.    Arizona: The Presiding Disciplinary Judge issued a Final Judgment
 and Order of Reprimand and Probation placing Mr. Randazza on 18 months of
 probation, concurrent with the Nevada discipline. Respondent's Exhibit 4; Tr. Vol.
 II, page 189, line 11-13.

        2.    California: The Supreme Court of California issued a one-year
 suspension, stayed for one year, to be terminated upon satisfying the terms of the
 stay, which includes quarterly reporting and passing the MPRE. Respondent's
 Exhibit 9; Tr.Vol. II, page 188, lines 15-24

      3.     Massachusetts: The Supreme Judicial Court issued an Order of Term
 Suspension/Stayed, suspending Mr. Randazza for 12 months, stayed for 18

                                           7
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 9 of 13



 months, retroactive to the date of the Nevada discipline, with the suspension to be
 lifted upon compliance with the Nevada Order. Respondent's Exhibit 1O;Tr. Vol.
 II, page 189, lines5-10.

       None of these jurisdictions found any factors in aggravation warranting any

 discipline in excess of that imposed by Nevada. Tr.Vol. II, page 224, line22-225,,

 line 11. To date, Respondent's right to practice law has not been suspended.

       Additionally, proceeding in the Federal Appellate Courts (10 th, 11th and

 Federal Circuit) all deferred to the Nevada Order. Respondent's Exhibit 4. The

 Supreme Court of the United States and the U.S. Courts of Appeals for the 1'\ 2nd,

 41\ 61\ 7th and 9th Circuits to date, have not taken any action despite timely notice.

 Tr. Vol. II, page 241, lines 2-9.

       Despite being put on notice of the Nevada Order, the U.S. District Courts for

 the Northern & Middle Districts of Florida, the Northern District of Texas, the

 Northern, Central, Eastern, & Southern Districts of California, the Eastern District

 of Wisconsin, the Eastern District of Michigan, the Northern District of Ohio, and

 the District of Montana (admitted pro hac vice) have taken no action toward

 reciprocal discipline. Tr. Vol. II, page 241, lines 2-9. The matter was referred to an

 investigatory subcommittee of the Ad Hoc Committee on Attorney Admissions,

 Peer Review and Attorney Grievance of the U.S. District Court for the Southern

 District of Florida following Respondent's response to a show cause order. Since

 the Final Hearing, on May 8, 2020, the U.S. District Court for the Southern District



                                            8
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 10 of 13




  of Florida adopted the disciplinary measures imposed by Nevada. See In re: Marc

  John Randazza, Case No. 18 MC 25230 (S.D. Fla. Feb. 6, 2019). This document

  is of record pursuant to the granting of the Respondent's Motion to Supplement the

  Record. The U.S. District Court for the District of Massachusetts, upon the consent

  of Respondent, imposed reciprocal discipline in the nature of a 12-month
                     .
  suspension, stayed for 18 months, retroactive to October 10, 2018, conditioned

  upon compliance with the Nevada Order. See Respondent's Exhibit 4, In re: Marc.

  J Randazza, Misc. Bus. Diet. No. 18-mc-81490-FDS (D. Mass. sept. 26, 2019).

        Only the U.S. District Court for the District of Nevada, which did not act on

  the prompt notice of the Nevada Order until September 2019, issued an order

  placing the Respondent on active suspension until the expiration of the Nevada

  state probation, subject to reinstatement upon discharging all conditions. See In re:

  Marc J. Randazza, Case No. 2: 19-cv-01765-MMD (D. Nev. Oct. 22, 2019). The

  reason given was that the court had "neither the obligation, resources, nor

  inclination to monitor Mr. Randazza's compliance with the probationary conditions

  the [Nevada Supreme Court] imposed on him." Id. at 1; Tr. Vol. II, page 241, lines

  10-14.

        Finally, the Referee does not find persuasive the numerous character letters

  submitted by the Respondent nor the testimony of his character witnesses, who

  were unfamiliar with the facts smTounding his discipline. Like the IAA award, the



                                            9
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 11 of 13



  Referee does not give any weight to these letters whether sent directly to the

  Referee's chambers or filed as an exhibit.

  III.   RECOMMENDATIONS AS TO GUILT.

         I recommend that Respondent be found guilty of violating the following

  Rules Regulating The Florida Bar: 4-1.8(a) and Rule 4-5.6(b).

         STANDARDS FOR IMPOSING LA WYER SANCTIONS

         I considered the following Standards prior to recommending discipline: 3.0,

  4.3, 9.1, 9.2 and 9.3.


  IV.    RECOMMENDATION AS TO DISCIPLINARY MEASURES TO
         BEAPPLIED

         I recommend that Respondent be found guilty of misconduct justifying

  disciplinary measures, and that he be disciplined by:

          A.    One year of probation with a public reprimand and that the

  Respondent successfully complete the thirty hours of Florida continuing legal

  education ethics hours, and

          B.    Payment of The Florida Bar's costs in these proceedings.

  V.     PERSONAL HISTORY, PAST DISCIPLINARY RECORD

         Prior to recommending discipline pursuant to Rule 3-7.6(m)(l )(D), I

  considered the following:

         Age: 50 Years of Age.



                                               10
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 12 of 13




        Date of Bar Admission: March 3, 2003

        Prior Discipline:     None

  Aggravating Factors: Standard 9.2

                (d)     multiple offenses; and
                (i)     substantial experience in the practice of law.

  Mitigating Factors:

                (a)     absence of a prior disciplinary record.


  VI.   STATEMENT OF COSTS AND MANNER IN WHICH COSTS SHOULD
        BE TAXED

        I find the following costs were reasonably incurred by The Florida Bar:

        Investigative Costs                                              $105.25
        Administrative Costs                                             $1250.00
        Court Reporter's Fees                                            $1532.00

        Total                                                            $2887.25

        It is recommended that such costs be charged to Respondent and that interest

  at the statutory rate shall accrue and be deemed delinquent 30 days after the

 judgment in this case becomes final unless paid in full or otherwise deferred by the

  Board of Governors of The Florida Bar.

        Dated this 7th day of July 2020.



                                           ISi!iJ(h0_1,,.Gi,nCA~~'fu,..,.J
                                           Dawn Caloca-Johnson, ~ee
                                           301 South Monroe Street
                                           Tallahassee, FL 32301-1861

                                              11
Case 1:18-mc-25320 Document 28-1 Entered on FLSD Docket 11/04/2020 Page 13 of 13



  Originals To:

  Clerk of the Supreme Court of Florida; Supreme Court Building; 500 South Duval
  Street, Tallahassee, Florida, 32399-1927

  Conformed Copies to:

 James Keith Fisher, Bar Counsel, at jfisher@floridabar.org. and

 John A. Weiss, Counsel for Respondent, at jweiss@rumberger.com




                                         12
